DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,277,476. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  
For Example:
US Patent # 11,277,476
Application Claims
A system, comprising: 
an Internet of Things (IoT) device including: a transceiver configured to transmit a first signal in accordance with an IoT protocol; and 
a content receiver configured as an IoT gateway including: 
an IoT transceiver configured to: receive the first signal; 
demodulate and decode the first signal; and
output data representative of the first signal; 
a controller configured to: 
cause an IoT device configuration menu to be displayed, the IoT device configuration menu presenting a command for a user to specify, for the IoT device, whether alert display is configured for the IoT device, an alert display area as a percentage of a display area of a display coupled to the content receiver and a display position of an alert on the display; 
receive user specification whether the alert display is configured for the IoT device; 
receive the data representative of the first signal; determine whether the alert display is configured for the IoT device;
in response to determining that the alert display is configured for the IoT device, evaluate the data representative of the first signal to determine whether the data representative of the first signal includes the alert, determine to display the alert based on the data representative of the first signal and in response to determining to display the alert, cause the alert to be displayed on the display; 2Application No. 16/657,812 Amendment After Notice of Allowance in response to determining that the alert display is not configured for the IoT device, refrain from evaluating the data representative of the first signal to determine whether the data representative of the first signal includes the alert; generate one or more packets representative of the first signal; and output the one or more packets representative of the first signal; and a network interface configured to: receive the one or more packets representative of the first signal; and send the one or more packets to an external server.
1. A system, comprising: 
an Internet of Things (IoT) device including a transceiver configured to transmit a first signal in accordance with an IoT protocol; and 
a content receiver configured as an IoT gateway including:
an IoT transceiver configured to: 
receive the first signal; 
demodulate and decode the first signal; and 
output data representative of the first signal; 
a controller configured to: 
cause an IoT device configuration menu to be displayed, the IoT device configuration menu presenting a command for a user to specify, for the IoT device, whether alert display is configured for the IoT device, an alert display area as a percentage of a display area of a display coupled to the content receiver and a display position of an alert on the display;
 receive user specification of whether the alert display is configured for the IoT device; 
receive the data representative of the first signal; determine whether the alert display is configured for the IoT device;
determine to display the alert on the display based on determining that the alert display is configured for the IoT device; and 
generate and output one or more packets representative of the first signal; and 
a network interface configured to: receive the one or more packets representative of the first signal; and send the one or more packets to an external server.
Claims 2-18 are similar in scope.
Claims 2-20 are similar in scope



Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-10, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gitlin (US 20190313225 A1), Choi (US 20160080680 A1), Hood (US 20160307429 A1) and further in view of Seminario (US 20170063566 A1).
Claim 1. Gitlin teaches a system (Fig 1), comprising: 
an Internet of Things (IoT) device(IoT devices 110, 112, 114, 116, 118) including a transceiver configured to transmit a first signal in accordance with an IoT protocol
([0035] An exemplary illustration of the SAN scenario of the present invention is depicted in FIG. 1 as a smart home 100 with an loT network. In this model, loT devices 110, 112, 114, 116, 118 send their data to the loT gateway 105 using the SAN protocol);
 
and a content receiver (loT gateway 105) configured as an IoT gateway including: 
an IoT transceiver configured to: receive the first signal
((0035] An exemplary illustration of the SAN scenario of the present invention is depicted in FIG. 1 as a smart home 100 with an loT network. In this model, loT devices 110, 112, 114, 116, 118 send their data to the loT gateway 105 using the SAN protocol and the loT gateway 105 distinguishes the signals utilizing an SIC receiver. The loT gateway 105 may then send data received from the loT devices 110, 112, 114, 116, 118 to an Internet-based cloud server 120, which may be accessed by a remote device 125.)); 
demodulate and decode the first signal
([(0036] A SIC receiver has the ability to receive two or more signals, concurrently, that would otherwise cause a collision. In general, the SIC receiver is able to decode the stronger signal, subtract it from the combined signal, and extract the weaker one from the residue. As shown in FIG. 2 an SIC receiver 200 may receive a composite signal 205 comprising signals transmitted from three different loT devices, along with the associated interference. The SIC receiver 200 detects the strongest signal (x1) 210 from the composite signal 205, and then subtracts the interference associated with x1 from the composite signal 220 to detect the second signal (x2) 225. The SIC receiver 200 then subtracts the interference associated with the second signal x2 from the composite signal 230 to detect the third signal (x3) 235. 
[0040] In the fourth phase 320 the loT device send packets, comprising a device ID and a payload, to the SIC receiver. If the choices at each of the receiving antennas are distinct, the SIC receiver can decode the self-identifying signals (device |D+payload) and then the gateway sends an acknowledgement (ACK) to the active loT devices.); and 
output data representative of the first signal ([0040] In the fourth phase 320 the loT device send packets, comprising a device ID and a payload, to the SIC receiver. If the choices at each of the receiving antennas are distinct, the SIC receiver can decode the self-identifying signals (device |D+payload) and then the gateway sends an acknowledgement (ACK) to the active loT devices. However, if the active loT devices did not select distinct power levels, the reselection process is repeated and after a few attempts, if there is no successful transmission, the loT devices receive a negative-acknowledgment (NACK) and enter a random back-off mode. As such, in the fifth phase 325, the receiver sends an ACK or NACK to the loT devices. This method improves fairness among the users and will allow for the possibility of fewer active users in the next session, which will improve the probability of successful transmission.); and further discloses the process of transmitting data to an external server
([0035] An exemplary illustration of the SAN scenario of the present invention is depicted in FIG. 1 as a smart home 100 with an loT network. In this model, loT devices 110, 112, 114, 116, 118 send their data to the loT gateway 105 using the SAN protocol and the loT gateway 105 distinguishes the signals utilizing an SIC receiver. The loT gateway 105 may then send data received from the loT devices 110, 112, 114, 116, 118 to an Internet-based cloud server 120, which may be accessed by a remote device 125.); 
but does not specifically disclose a controller configured to: 
cause an IoT device configuration menu to be displayed, the IoT device configuration menu presenting a command for a user to specify, for the IoT device, whether alert display is configured for the IoT device, an alert display area as a percentage of a display area of a display coupled to the content receiver and a display position of an alert on the display; and receive user specification of whether the alert display is configured for the IoT device. 

Choi teaches a controller (Fig 1) configured to:
cause an loT device configuration menu to be displayed, the loT device configuration menu presenting a command for a user to specify, for the loT device, whether alert display is configured for the loT device, an alert display area as a percentage of a display area of a display coupled to the content receiver and a display position of the alert on the display (Fig 19, [0122] a menu 1931 may include items 1931-1, 1931-2, and 1931-3 for selecting whether or not to display indicators in response to signals being generated from the tags linked to the external objects.
[0127] As illustrated in 2310 of FIG. 23, the display 120 may display additional information 2312 in a display region and display an indicator 2311 in a border of the display region. In this state, the user input unit 130 may receive a user input for increasing a length of the indicator.); and receive user specification whether the alert display is configured for the loT device ([0122]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a controller as taught by Choi within the system of Gitlin for the purpose of customizing the alert message to specific areas of a display and provide option for certain alerts to be displayed based on user’s preference. 
Gitlin and Choi teach a controller which receives a signal representing the loT device but do not specifically disclose
receive the data representative of the first signal; determine whether the alert display is configured for the IoT device; 
determine to display the alert on the display based on determining that the alert display is configured for the IoT device; and 
generate and output one or more packets representative of the first signal; and 
a network interface configured to: 
receive the one or more packets representative of the first signal; and 
send the one or more packets to an external server.

However, Hood teaches receive the data representative of the first signal; determine whether the alert display is configured for the loT device ([0099] The process 1900 then proceeds to step 1910 to determine whether at least one falls prevention alarm is active.);
in response to determining that the alert display is configured for the loT device, evaluate the data representative of the first signal to determine whether the data representative of the first signal
includes an alert, determine to display the alert based on the data representative of the first signal and
in response to determining to display the alert, cause the alert to be displayed on the a-display coupled
to the content receiver ([0100] If no falls prevention alarms have been triggered, the process 1900 returns to step 1904; otherwise, the process 1900 advances to step 1918 to determine alarm settings based on the triggered falls prevention alarm and which device (e.g., the hospital bed 120 or the other connected devices) triggered the falls prevention alarm.);
in response to determining that the alert display is not configured for the loT device, refrain from evaluating the data representative of the first signal to determine whether the data representative of the first signal includes the alert ( In other words, to determine whether an alarm has been armed for at least one of the connected devices determined at step 1906. If no falls prevention alarms are active, the
process proceeds to step 1912, wherein the process 1900 terminates).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the determining of the display as taught by Hood within the
system of Gitlin and Choi for the purpose of enhancing the system to respond to events only when it necessary based on user selection.
The prior art teaches the usage of internet protocols (Hood [0064]) and usage of packet
transmission (Gitlin [0039]) but does not specifically disclose generate one or more packets representative of the first signal; and output the one or more packets representative of the first signal; and a network interface configured to: receive the one or more packets representative of the first signal; and send the one or more packets to an external server.

Seminario teaches the process of a controller which generates one or more packets representative of the first signal ([(0180] Alternatively, if in step 1506, it is determined that the event-packet is a notification, any settings for the notification are retrieved from programmable settings 1110, in step 1524. The retrieved settings are used to determine what other variables or readings the user wants to be included in the message. As described above, some possible readings are voltage signals, current
signals, power signals, energy signals, line frequency, and meter name.); and output the one or more packets representative of the first signal ([(0182] After the data has been formatted as a CSV or XML file (step 1530) or as a plain text (step 1534), in step 1536, the formatted data is appended to the first part of the message (the converted human readable string described in step 1504). Once the formatted data is appended to the first part of the message, in step 1538, the full message is sent to SMTP FIFO buffer 1126 to be sent as an email using SMTP client 1128.);
and a network interface 
([0142], [(0144...network card 1033 is configured for sending/receiving alarm and/or notification messages] 
configured to:
receive the one or more packets representative of the first signal 
([0143]... When an event is retrieved or identified by the network communication card 1033, the event is classified according with user settings (as an Alarm or Notification), and an email body is created and placed into a buffer for later processing. If the event is an Alarm, the email is sent as soon as possible, for example, within a 1- minute window. If the event is a Notification, the email is sent within a user-programmed window, for example, which can range from about 5 minutes to about 24 hours.); and
send the one or more packets to an external server 
([0059] The IED 10 may communicate to a server or other computing device via the communication device 24. The IED 10 may be connected to a communications network, e.g., the Internet.)

Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention
to use a controller and a network interface as taught by Krochik within the system of Gitlin, et. a/. for the purpose of enhancing the system to use a well-known technique to package signal information in order to effectively communicate to a destination.

Claim 4. Gitlin, Choi, Hood and Seminario teach the system according to claim 1, wherein the controller is configured to:
display the alert together with a first acknowledgement input permitting the user to acknowledge the alert; and in response to receiving selection from the user of the first acknowledgement input, cease display of the alert (Hood Fig 14 [0092] [0094] message dialog 1400… silence button 1406).
Claim 5. Gitlin, Choi, Hood and Seminario teach the system according to claim 1, wherein the IoT device configuration menu presents a command for the user to add and remove IoT devices with which the content receiver communicates
(Hood Fig 20 [0084] The Bluetooth pairing screen 600 additionally includes a scan button 624 to re-scan for Bluetooth devices within Bluetooth range of the hospital bed 210 (i.e., re-populate the available device list with Bluetooth devices within the Bluetooth range of the communication circuitry 124 of the hospital bed 210), a pair button 626 to pair the selected available device 618, and a delete button 628 to unpair, or disconnect, the pair between the selected available device 618.).

Claim 6. Gitlin, Choi, Hood and Seminario teach the system according to claim 1, wherein the controller is configured to: display the alert including an image or video captured by the IoT device
(Seminario [0056],[0072]).

Claim 7. Gitlin, Choi, Hood and Seminario teach the system according to claim 1, wherein the IoT device is a sensor and the first signal represents a condition or quantity sensed by the IoT device
([0093] As an example, the message may be a message provided in a Situation (e.g., a situation in which the front door in the house is unlocked) in which the problem in the security of the house occurs.).

Claim 8. Gitlin, Choi, Hood and Seminario teach the system according to claim 1, wherein the IoT device configuration menu presents the command for the user to specify, for the IoT device, the display position of the alert on the display as one of a top, bottom, left or right position
(Choi Fig 12 [0107] [0108]).

Claim 9. Gitlin, Choi, Hood and Seminario teach the system according to claim 1, wherein the controller is configured to, in response to determining that the alert display is configured for the IoT device, cause the alert to be displayed on the display in accordance with the user specification of the alert display area and the display position
(Choi Fig. 7).

Claim 10. Independent claim 10 includes features consistent with those discussed above for rejected independent claim 1. Therefore, independent claim 10 is rejected over the cited reference for consistent reasons.

Claim 13. Gitlin, Choi, Hood and Seminario teach the method according to claim 10, comprising:
displaying the alert together with a first acknowledgement input permitting the user to acknowledge the alert; and in response to receiving selection from the user of the first acknowledgement input, ceasing display of the alert ((Hood Fig 14 [0092] [0094] message dialog 1400… silence button 1406)).

Claim 14. Gitlin, Choi, Hood and Seminario teach the method according to claim 10, wherein the IoT device configuration menu presents a command for the user to add and remove IoT devices with which the content receiver communicates (Hood Fig 20 [0084] The Bluetooth pairing screen 600 additionally includes a scan button 624 to re-scan for Bluetooth devices within Bluetooth range of the hospital bed 210 (i.e., re-populate the available device list with Bluetooth devices within the Bluetooth range of the communication circuitry 124 of the hospital bed 210), a pair button 626 to pair the selected available device 618, and a delete button 628 to unpair, or disconnect, the pair between the selected available device 618.).

Claim 15. Gitlin, Choi, Hood and Seminario teach the method according to claim 10, comprising:
displaying the alert including an image or video captured by the IoT device (Seminario [0056],[0072]).

Claim 16. Gitlin, Choi, Hood and Seminario teach the method according to claim 10, wherein the IoT device is a sensor and the first signal represents a condition or quantity sensed by the IoT device
([0093] As an example, the message may be a message provided in a Situation (e.g., a situation in which the front door in the house is unlocked) in which the problem in the security of the house occurs.).

Claim 17. Independent claim 10 includes features consistent with those discussed above for rejected independent claim 1. Therefore, independent claim 10 is rejected over the cited reference for consistent reasons.

Claim 19. Gitlin, Choi, Hood and Seminario teach the content receiver according to claim 17, wherein the controller is configured to: display the alert together with a first acknowledgement input permitting the user to acknowledge the alert; and in response to receiving selection from the user of the first acknowledgement input, cease display of the alert (Hood Fig 14 [0092] [0094] message dialog 1400… silence button 1406).

Claim 20. Gitlin, Choi, Hood and Seminario teach the content receiver according to claim 17, wherein the controller is configured to: display the alert including an image or video captured by the IoT device (Seminario [0056],[0072]).

Claim(s) 2, 3, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gitlin, Choi, Hood and Seminario and further in view of LeSant (US 20140277597 A1).
Gitlin, Choi, Hood and Seminario teach the system according to claim 1, and further discloses the process of generating a message and/or pop ups (Seminario [0275]) but does not specifically disclose wherein the controller is configured to cause the alert to be displayed by displaying a popup representing the alert on the display.
However, Le Sant teaches the process of the controller is configured ta: cause the alert to be displayed by displaying a popup representing the alert on the display
 (Le Sant Fig 6 802 [0072] Also as describe above, other embodiments disclosed herein provide push notifications to the mobile computing device. Fig 8 illustrates an exemplary user interface screen 800 including a push notification 802. As shown in FIG. 8, the push notification 862 includes a close button 804 and a view button 806. The close button, when actuated, removes the push notification from the user interface. The view button, when actuated, causes the mobile computing device to navigate to an alert screen where additional alert information is presented. }. 
Therefore, it would have been obvious to one ordinarily skied in the art at the time of filing of invention to use a popup as taught by Le Sant within the system of Gitlin et.al. for the purpose of enhancing the system by updating the graphical interface to visually inform the user of an event by graphical simulation.

Claim 3. Gitlin, Choi, Hood, Seminario and LeSant teach the system according to claim 2, wherein the controller is configured to superpose the popup on content displayed on the display
(Le Sant Fig 6 802 [0072] Also as describe above, other embodiments disclosed herein provide push notifications to the mobile computing device. Fig 8 illustrates an exemplary user interface screen 800 including a push notification 802. As shown in FIG. 8, the push notification 862 includes a close button 804 and a view button 806. The close button, when actuated, removes the push notification from the user interface. The view button, when actuated, causes the mobile computing device to navigate to an alert screen where additional alert information is presented.}.

Claim 11. Dependent claim 11 includes features consistent with those discussed above for rejected dependent claim 2. Therefore, dependent claim 11 is rejected over the cited reference for consistent reasons.
Claim 12. Dependent claim 12 includes features consistent with those discussed above for rejected dependent claim 3. Therefore, dependent claim 12 is rejected over the cited reference for consistent reasons.
Claim 18. Dependent claim 18 includes features consistent with those discussed above for rejected dependent claim  2. Therefore, dependent claim 18 is rejected over the cited reference for consistent reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689